Citation Nr: 1226693	
Decision Date: 08/02/12    Archive Date: 08/10/12

DOCKET NO.  09-17 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

1.  Entitlement to an increased disability rating in excess of 50 percent for post traumatic stress disorder (PTSD). 

2.  Entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure and service-connected PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL 

Veteran and spouse 



ATTORNEY FOR THE BOARD

Carole Kammel, Counsel


INTRODUCTION

The Veteran had active military service from October 1966 to October 1968.  He had subsequent service in the United States Army Reserves.  The Veteran also had active military service in the Republic of Vietnam (RVN).  The Veteran was awarded the Combat Infantryman's Badge (CIB).

This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  By that rating action, the RO continued a 30 percent disability rating assigned to the service-connected PTSD.  The Veteran appealed the 30 percent evaluation to the Board.  Jurisdiction of the appeal currently resides with the Roanoke, Virginia RO. 

In March 2009, the Veteran and his spouse provided testimony before a Decision Review Officer at the Roanoke, Virginia RO on the issue of entitlement to an increased disability rating in excess of 30 percent for PTSD.  A copy of the hearing transcript has been associated with the claims files. 

By an April 2009 rating action, the RO in Roanoke, Virginia assigned a 50 percent evaluation to the service-connected PTSD, effective March 10, 2008--the date the RO received the Veteran's claim for increased compensation for this disability. Because the increase in the evaluation of the Veteran's PTSD does not represent the maximum rating available for the condition, the Veteran's increased evaluation claim remains in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  As such, the Board has framed the issue on appeal as that reflected on the title page. 

This appeal also stems from an August 2009 rating action.  By that rating action, the RO denied service connection for hypertension, to include as secondary to Agent Orange exposure.  The Veteran appealed the RO's decision to the Board. 
The issue of entitlement to service connection for hypertension, to include as secondary to Agent Orange exposure and service-connected PTSD is 
addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.


FINDING OF FACT

For the appeal period, the Veteran's PTSD has been manifested by sleep impairment, mild short-term memory loss, mildly restricted affect, depression, and anxiety in public situations.  It has not been manifested by symptoms indicative of occupational and social impairment causing deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood and the inability to establish and maintain effective relationships. 


CONCLUSION OF LAW

For the entire appeal period, the scheduler criteria for an increased rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

Proper VCAA notice must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  Proper notification must also invite the claimant to provide any evidence in his possession that pertains to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  See, also, the United States Court of Appeals for Veteran's Claim's decision in Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004). 

In Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006), the Federal Circuit held that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents (e.g., statements or supplemental statements of the case) was required. 

The Federal Circuit further held that such a letter should be sent prior to the appealed rating decision or, if sent after the rating decision, before a readjudication of the appeal.  Id.   

For increased-rating claims, section 5103(a) requires the Secretary "to notify the claimant that to substantiate such a claim the claimant should provide or ask the Secretary to obtain medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment."  Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102-03 (2010) [hereinafter Vazquez-Flores II ] (citing Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1279-80 (Fed.Cir.2009) and Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 (2008)). 

The Veteran received VCAA notification of his increased evaluation claim in March 2008, prior to the appealed October 2008 rating action.  The duty to notify the Veteran has been satisfied under the circumstances of this case.  38 U.S.C.A. § 5103. 

Regarding VA's duty to assist the Veteran with increased evaluation claim on appeal, service treatment records, post-service VA examination and treatment reports, Veteran's and spouse's hearing testimony, and statements, submitted by the Veteran's daughter, son, local government official, and representative, have been associated with the claims files. 

The Veteran was afforded VA PTSD examinations in conjunction with his increased evaluation claim in April 2008 and May 2010.  Copies of these examination reports are contained in the claims files. 

Accordingly, the Board finds that there is no further assistance that would be reasonably likely to substantiate the increased evaluation claim analyzed in the decision below. 

II. Laws and Regulations

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589 (1995). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating, such as here, was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, such as in this case, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The RO has assigned the Veteran's PTSD a 50 percent disability rating pursuant to Diagnostic Code 9411.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

Under the general rating formula for rating psychiatric disorders, a 50 percent evaluation is assigned if there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment in short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 evaluation is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  Id. 
In assessing the evidence of record, it is important to note that the Global Assessment of Functioning Score (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  "Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32). 

A GAF score of 51-60 means there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.   

The Veteran contends that his service-connected PTSD symptoms are more severely disabling than that reflected by the currently assigned 50 percent rating.  The Board finds, and for reasons that will be explained below, that the preponderance of the evidence is against an increased rating of 70 percent for the service-connected PTSD at anytime during the appeal period. 

After a review of the evidence of record, the Board concludes that the service-connected PTSD symptoms are more commensurate with those of a 50 percent rating for the entire appeal period, as opposed to those of a 70 percent rating.  In reaching the foregoing determination, the Board observes that the hallmark characteristics of the Veteran's service- connected PTSD--as denoted by VA examiners in August 2007, April and December 2008, May 2010 and January 2011---consisted of sleep impairment, mild short-term memory loss, mildly restricted affect (April 2008), depression, and anxiety in public situations.   

These same VA examination and treatment reports, however, are without evidence of occasional panic attacks, impaired impulse control, suicidal ideation, obsessional rituals which interfere with routine activities, speech that is intermittently illogical, obscure, or irrelevant, spatial disorientation, neglect of personal appearance and hygiene, or an inability to establish and maintain effective relationships---criteria that are necessary for an increased 70 percent disability rating.  38 C.F.R. § 4.130, Diagnostic Code 9411.  Although these examination and treatment reports show that the Veteran experienced anxiety when he was in public situations, the examiners noted that there was no associated classic panic attacks symptoms.  The preponderance of the evidence is against a finding supporting an increased 70 percent rating under the above-cited psychiatric criteria, and a higher evaluation is not warranted.

Regarding social and occupational impairment, VA assigned the Veteran a GAF score of 57 in April 2008 and May 2010--a score that is indicative of moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. 1994) (DSM-IV)).  This score is bolstered by the fact that the Veteran was able to maintain long-standing employment at the same company for 30 years until he voluntarily retired.  In addition, the Veteran has been married to his spouse for over 30 years.  While the Veteran reported having a significant degree of social isolation at the May 2010 VA examination, he related that it was not enough to have caused any marital of family distress.  Throughout the appeal, the Veteran also indicated that he maintained a good relationship with his daughter and twin granddaughters, all of whom resided with him.  If fact, at the May 2010 VA examination, the Veteran indicated that he provided childcare for his granddaughters after school until his daughter returned home.  The Veteran also indicated that he attended church, to include deacon's meetings, on a regular basis.  While the Veteran indicated that he was unable to play as many sports as he used to, this was primarily a result of physical limitations, as opposed to his PTSD.

The symptoms listed in the psychiatric criteria for a 70 percent evaluation have not been shown in this case, and there is no evidence indicating that the Veteran's psychiatric impairment results in the degree of social and occupational impairment contemplated by a 70 percent evaluation at anytime during the appeal period.  Indeed, the May 2010 VA examiner specifically concluded that the Veteran's symptoms had remained unchanged since his April 2008 VA examination.  Thus, given the mild affect that the Veteran's PTSD has on his occupational and social functioning, and an absence of the psychiatric criteria necessary for a 70 percent rating, an increased disability evaluation in excess of the currently assigned 50 percent is not warranted at anytime during the appeal period.  Hart, supra. 

With respect to the Veteran's claim, the Board has also considered his statements, as well as those of his daughter and son and a local government official, that his PTSD has increased in severity.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A Veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007) (when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation). 

In this case, the Veteran, as well as his family members and local government official, are competent to report symptoms related to his PTSD because this requires only personal knowledge as it comes to them through their senses.   Layno, supra.   They are not, however, competent to identify a specific level of disability of the Veteran's PTSD according to the appropriate diagnostic code (i.e., 9411). 

Such competent evidence concerning the nature and extent of the Veteran's PTSD has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with their respective evaluations.  The medical findings (as provided in the examination and mental health reports) directly address the criteria under which the Veteran's PTSD is evaluated.

IV. Extraschedular Consideration

The Board finds that this matter need not be remanded to have the RO refer the Veteran's claim to the Under Secretary for Benefits or to the Director of the Compensation and Pension Service for assignment of an extraschedular rating, pursuant to 38 C.F.R. § 3.321(b) (2011).  The Board notes the above determination is based on application of pertinent provisions of the VA's Schedule for Rating Disabilities, and there is no showing that the Veteran's PTSD reflects so exceptional or so unusual a disability picture as to warrant the assignment of a higher evaluation on an extraschedular basis, and indeed, neither the Veteran nor his representative have identified any exceptional or unusual disability factors.  See 38 C.F.R. § 3.321. 

The Board observes that there is no showing the disability has resulted in hospitalization or marked interference with employment.  As noted above, the Veteran voluntarily retired from his longstanding position of 30 years.  There is no indication, and the Veteran does not contend otherwise, that his retirement was a result of his PTSD.  The service-connected PTSD has not otherwise rendered impractical the application of the regular schedular standards.  Absent evidence of these factors, the criteria for submission for assignment of an extraschedular rating are not met.  Thus, a remand of this claim to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) is not appropriate.  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

An increased disability rating in excess of 50 percent for PTSD is denied. 


REMAND

The Board finds that prior to further appellate review of the claim for service connection for hypertension, to include as secondary to Agent Orange exposure and service-connected PTSD, additional procedural and substantive development is necessary. 

(i) Procedural Development

The Veteran seeks service connection for hypertension.  He maintains, in part, that his hypertension is secondary to his service-connected PTSD.  ((See Veteran's representative's May 2012 written argument to VA, page (pg.) 5)).  Thus, in view of the Veteran's contentions, the Board has re-characterized the claim for service connection for hypertension to address the theory of secondary service connection. 

Separate theories in support of a claim for a particular disability are to be adjudicated under one claim.  See Robinson v. Mansfield, 21 Vet. App. 545, 550- 51 (2008), citing, Bingham v. Principi, 421 F.3d. 1346, 1349 (Fed. Cir. 2005). The Veteran has not been apprised of the information and evidence necessary to substantiate his claim for service connection for hypertension disorder on a secondary basis, to include by aggravation.  The Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 (2011), which pertains to secondary service connection, was amended to implement the decision in Allen v. Principi, 7 Vet. App. 439 (1995), that addressed the subject of the granting of service connection for the aggravation of a non-service- connected condition by a service-connected condition.  Accordingly, upon remand, the Veteran should be notified of the information and evidence not of record that is necessary to substantiate his claim for service-connection for hypertension on a secondary basis.

(ii) Substantive Development

As noted above, the Veteran contends, in part, that his hypertension, originally diagnosed in 2006 (see July 2006 VA treatment report), is the result of having been exposed to Agent Orange during his active military service in the RVN.  Initially, the Board finds that because the Veteran's service treatment and personnel records confirm that he served in the RVN, to include participation in the Tet Counteroffensive, his exposure to Agent Orange is presumed.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  

In this regard, the Board notes that certain disorders associated with herbicide agent (Agent Orange) exposure in service are presumed to be service connected if they are manifested to a compensable degree within a specified time period.  See 38 C.F.R. §§ 3.307, 3.309 (2011).  If a Veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases shall be service-connected if the requirements of 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service. 

These conditions, however, do not include hypertension.  38 C.F.R. § 3.309(e); 75 Fed. Reg. 53,202.  The Board notes that new regulations, allowing for presumptive service connection of ischemic heart disease based on herbicide exposure, became effective August 31, 2010.  See 75 Fed. Reg. 53,202 (Aug. 31, 2010).  Significantly, the amended 38 C.F.R. § 3.309(e) indicates that ischemic heart disease includes, but is not limited to, "acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina." See 75 Fed. Reg. at 53,216.  However, Note 3 provides that for purposes of this section, the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease.  Therefore, service connection for hypertension is not available based on presumed exposure to Agent Orange.  The Veteran, however, is not precluded from establishing service connection by evidence of direct causation. See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

The Veteran's STRs from his period of active military service (i.e., October 1966 to October 1968) are devoid of any subjective complaints or clinical findings referable to elevated blood pressure readings and/or hypertension.  An October 1968 service separation examination report reflects that the Veteran's cardiovascular system was evaluated as "normal."  The Veteran's blood pressure was 116/80.  On an October 1968 Report of Medical History, the Veteran denied having had high blood pressure.  On DA Form 3082, Statement of Medical Condition, the Veteran reported that there had not been any change in his medical condition.  On an August 1977 Quadrennial examination for the United States Army Reserves, the Veteran's blood pressure was recorded as 120/90.   A September 1985 electrocardiographic records was positive for bradycardia, but was otherwise normal.  A March 1987 report reflects that the Veteran was a participant in a "'40 and Over cardiovascular Screening Program'" for the Virginia National Guard and Army Reserve.  At that time, the Veteran had a blood pressure reading of 152/90.  It was noted that he did not have a history of chest pain or chest discomfort.  The Veteran denied having smoked cigarettes.  He did not have a history of hypertension.  The Veteran was cleared for the Army Over-40 Aerobic Testing and Training Program.  It was recommended that he be placed on a low cholesterol diet.  

Post-service VA and private medical records show that the Veteran was diagnosed with hypertension in 2006.  (See July 2006 VA treatment report).  Thus, taking into account the Veteran's current diagnoses of hypertension, his elevated blood pressure reading during his period of service in the United States Army Reserves in 1987, his presumed exposure to Agent Orange in the RVN, the Board finds that the claim for service connection for hypertension should be remanded for a VA examination to determine whether it is etiologically-related to his period of active service, to include as the result of actual exposure to herbicides.  Further, the examiner should also opine as to whether his hypertension is etiologically related to, or have been aggravated by, his service-connected PTSD.  See 38 C.F.R. § 3.310 (2011); Allen, supra. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a Veteran Claims Assistance Act (VCAA) notice that notifies him of the information and evidence not of record that is necessary to substantiate his claim for service connection for hypertension on a secondary basis, to include by aggravation.  This notice must also inform the Veteran of which information and evidence, if any, that he is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on his behalf.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2011).

2.  The RO/AMC must schedule the Veteran for a VA examination, in the appropriate specialty, to determine the nature and etiology of any currently diagnosed hypertension.  The following considerations will govern the examination:  The claims folders must be provided to and reviewed by the examiner in conjunction with the examination.  The examiner must indicate that a review of the claims folders was made. The examiner must respond to the following questions and provide a full statement of the basis for the conclusions reached: 
   
(i) Is the Veteran's hypertension etiologically related to his period of active military service, to include exposure to herbicides.  The examiner is notified that the Veteran is presumed to have been exposed to Agent Orange during his period of active military service in the Republic of Vietnam. 
   
(ii) If the Veteran's hypertension is not found to be directly related to his period of active military service, or to have had its onset during that time or within the initial post-service year, the examiner should indicate whether it caused by or permanently aggravated by the service-connected PTSD.  If it is determined that the Veteran's hypertension was aggravated (i.e., permanently worsened) by the service connected PTSD, the examiner should identify the percentage of disability which is attributable to the aggravation, if possible. 
   
The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the examiner cannot provide the requested opinion without resort to speculation, he or she should state why that is the case.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3.  The AMC/RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of his claim for service connection for hypertension.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).  In the event that the Veteran does not report for a scheduled aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

4.  Thereafter, the claims folders must be reviewed to ensure that all of the foregoing requested development has been completed and the claim for service connection for hypertension, to include as secondary to Agent Orange exposure and service-connected PTSD should be readjudicated.  
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


